IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00155-CV

BRANDY LEIGH MOORE,
                                                            Appellant
v.

JAY CHRISTOPHER MOORE,
                                                            Appellee



                          From the 18th District Court
                             Johnson County, Texas
                         Trial Court No. DC-D201600897


                                       ORDER


     This appeal was referred to mediation on June 14, 2017. Mediation was ordered to

occur within 30 days from the date of the order. The parties have filed a Joint Motion for

Extension of Time to Complete Mediation, asserting that the parties and the mediator

have been unable to schedule a date to mediate within the 30-day timeframe. The parties

request an extension of time until August 28, 2017 to conduct mediation.
    The motion is granted. Mediation is extended until September 15, 2017. All other

terms and conditions of the mediation order issued June 14, 2017 remain in effect.



                                            PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Motion granted
Order issued and filed July 19, 2017




Moore v. Moore                                                                       Page 2